Citation Nr: 1433311	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  12-04 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for metacarpalgia of the left hand with X-ray evidence of irregularity of metacarpal bone of the left little finger, claimed as left hand disability. 

2. Entitlement to service connection for left wrist disability, claimed as carpal tunnel syndrome.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 1986, with additional reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which denied entitlement to the benefits currently sought on appeal.  

In May 2013, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the May 2013 hearing has been associated with the claims file.  

The issue of entitlement to service connection for a left wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran currently has a slight irregularity of the metacarpal bone of the left little finger and a history of metacarpalgia of the left hand.  

2. The Veteran's slight irregularity of the metacarpal bone of the left little finger and metacarpalgia of the left hand is etiologically related to the Veteran's active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for metacarpalgia of the left hand with X-ray evidence of irregularity of metacarpal bone of the left little finger have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(a), 3.304 (2013).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Veteran contends that he injured his left hand while on active duty service and that he has experienced pain and swelling of the left hand since service.  At the May 2013 Board hearing, he testified that he injured his left hand while working on a forklift in service.  He was prescribed pain medication and was given a left hand splint.  He further testified that he continued to experience swelling of the left hand during service.  He sought treatment for continued swelling of the left hand from a private doctor approximately six months after separation from service.  He tried to obtain these records but was informed that these records were no longer available.  He additionally testified that he is receiving treatment and physical therapy for swelling, numbness, and pain of the left hand at a VA facility in Georgia.  The Veteran is competent to describe his symptomatology that occurred in service, as well as the symptomology that occurred shortly after service and since service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

The Veteran's service treatment records confirm an in-service left hand injury.  He sought treatment for pain and tenderness of the left hand in May 1986 and was diagnosed with metacarpalgia.  The Board notes that although the Veteran's April 1986 separation examination report noted no pertinent abnormalities, the examination was conducted prior to the May 1986 left hand injury.  

The Veteran was afforded a VA examination in July 2010.  The examiner diagnosed him as having a history of left hand metacarpalgia and X-ray evidence showed irregularity of metacarpal bone of the left little finger.  The examiner opined that the Veteran's left hand condition is not related to service as there is no evidence to support a continuity of care.  However, the examination report does not adequately consider his credible lay contentions that he experienced pain and swelling of the left hand since service.  Thus, the examination report is of limited probative value.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran's testimony that he experienced swelling and pain of the left hand in service, sought treatment for swelling and pain of the left hand six months after service, and receives current treatment for swelling and pain of the left hand to be credible and highly probative.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a left hand disability is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  38 C.F.R. § 3.303(a).  


ORDER

Service connection for metacarpalgia of the left hand with X-ray evidence of irregularity of metacarpal bone of the left little finger is granted.


REMAND

The Veteran contends that he injured his left wrist and left hand in the same incident in service.  He further contends that his current left wrist disability is related to this injury in service.  He testified at a May 2013 Board hearing that he received treatment for his left wrist six months after separation from service and that he continues to attend physical therapy for a left wrist disability, to include carpal tunnel syndrome.    

The Veteran was afforded a VA examination in July 2010.  The examiner diagnosed the Veteran with mild left wrist strain and opined that the Veteran's left wrist disability was not related to the left hand injury in service due to a lack of complaint of left wrist pain and swelling in service.  The examiner did not opine as to whether the Veteran's carpal tunnel syndrome is related to service and did not adequately consider the Veteran's competent and credible lay statements regarding symptoms of pain and swelling of the left wrist since service.  As such, a new VA examination is warranted to determine the nature, onset, and etiology of any left wrist disability found to be present.  See Barr v. Nicholson, 21 Vet. App. 303 (2007)

On remand, all pertinent, outstanding treatment records should be associated with the claims file, to include VA treatment records dated since October 2010.  The Veteran identified that he was treated for carpal tunnel syndrome by Dr. Wiley.  He also stated during the May 2013 Board hearing that a doctor who treated him for carpal tunnel opined that the carpal tunnel syndrome was related to his in-service left hand injury.  The RO shall ask the Veteran to identify the name and location of this doctor and the RO shall take appropriate measures to associate the treatment records with the claims file.             

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding pertinent records of VA treatment dated since October 2010 and associate them with the claims file.  If no records are available, include documentation of the unavailability in the claims file.

2. Afford the Veteran an opportunity to submit any other information that is not evidenced by the current record.  Provide him with the necessary authorizations for the release of private treatment records not currently on file for the left wrist, to specifically include private treatment records from Dr. Wiley and the doctor identified by the Veteran in the May 2013 Board hearing that diagnosed carpal tunnel syndrome and associated it with the left hand in-service injury.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any private sources.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3. Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of his in-service left wrist injury.  He should be provided an appropriate amount of time to submit this evidence.

4. After associating any pertinent, outstanding records with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and etiology of any left wrist condition found to be present.  
The claims file should be made available and reviewed by the examiner and all appropriate tests should be conducted.    

The examiner should diagnose any left wrist condition found to be present.  The examiner shall explicitly state whether the Veteran has a diagnosis of carpal tunnel syndrome. 

The examiner must opine as to whether it is at least as likely as not that the left wrist conditions found to be present, to include left wrist strain diagnosed at the July 2010 VA examination and carpal tunnel syndrome if present, had its onset in service or is otherwise related to service.

In providing an opinion, the examiner shall consider the Veteran's competent and credible lay statements that he injured his left wrist in the same in-service incident he injured his left hand, that he sought treatment six months after service for his left wrist, and that he continues to seek treatment for his left wrist.  All opinions and conclusions expressed must be supported by a complete rationale in a report. 

5. Then readjudicate the claim.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


